            Case 5:20-cr-00014-F Document 40 Filed 07/29/20 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA
                                                                NOTICE
       vs
                                                       Case Number: CR-20-0014-2-F
JEREMIAH D. BOUZIDEN

Defendant is detained at Grady County.


Type of Case                                            X    CRIMINAL


TAKE NOTICE
That a proceeding in this case has been scheduled for the place, date and time set forth below:

Place: U.S. Courthouse                                      DATE AND TIME
       Courtroom #401
       200 N.W. 4th Street                                  July 31, 2020, at 9:00 a.m.
       Oklahoma City, OK 73102

All attorneys and other persons entering the U.S. Courthouse will be required to show valid photo
identification to the court security officer.


TYPE OF PROCEEDING:                                         CHANGE OF PLEA

TAKE NOTICE - Defendant and defendant’s counsel should be prepared to participate in
the initial presentence interview with the U.S. Probation Office immediately after the plea
hearing. The interview ordinarily takes 1½ to 2 hours.

TAKE NOTICE: that the proceeding in this case was previously scheduled as indicated below:

Place: U.S. Courthouse                               Date and Time Previously Scheduled
       200 N.W. 4th Street
       Oklahoma City, OK 73102


                                                             JUDGE STEPHEN P. FRIOT

July 29, 2020
Date                                                            s/ Lori Gray
                                                               BY DEPUTY CLERK

AUSA (Snyder)
Richard W. Anderson
USM
USPO
